Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The pending claims 1-19 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020 has been considered by the examiner.  Please see attached PTO-1449.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, and 8- 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As to claims 1-7, the claim recites the use of various components and elements that would be reasonably understood by one of ordinary skill in the art to mean software, a software based component implementation, or an abstract concept based on software.  Examples of components and concepts used in the claim are: at least one cloud storage server, a computer resource, a central server, and other such terms that are interpreted to mean abstract concepts and software implementations. The instant application specification does not define components in the claims. Therefore, the claims seem to be lack of necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-10 and 14-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rizqi et al. (U.S. Pat. Pub. 2016/0359684).

Referring to claim 1, Rizqi et al. teaches a multi-cloud data system, comprising: 
at least one cloud storage server that stores data (Cloud Storage Providers 430, see Rizqi et al., FIG. 4A); 
a computer resource (The servers and storage facilities shown in protocol 2A00 can represent any single computing system with dedicated hardware and software, multiple computing systems clustered together (e.g., a server farm), a portion of shared resources on one or more computing systems (e.g., virtual server), or any combination thereof, see Rizqi et al., Para. 58) connected to the at least one cloud storage server (server is configured to interface with one or more storage facilities that are accessible over a network by the server to provide cloud-based storage services in response to a storage commands originating from a user device, see Rizqi et al., Para. 11); 
at least one gateway connected between the at least one cloud storage server (Using the source attributes and the source-aware policy rules, the policy manager 1801 can determine the policy or policies to apply (operation 238). Based at least in part on the identified policy or policies, associated storage commands can be constructed (operation 240) and executed on target storage locations in the content storage facilities 1601 specified in the policies (operation 242), see Rizqi et al., Para. 62, and FIG. 4A) and at least one device that executes an application for exchanging the data (The content upload operation 6A00 presents one embodiment of certain steps for uploading content (e.g., objects) in the herein disclosed systems that access cloud based content management resources using source-aware storage policies. In one or more embodiments, the steps and underlying operations comprising the content upload operation 6A00 can be executed by a policy manager, such as the policy manager 1801 in system 300 as shown and described pertaining to FIG. 3, see Rizqi et al., Para. 110); and 
a central server (the policy manager 1801 at the content management server 2101 can use the commands and associated content (e.g., an object or objects) to generate source attributes (operation 236). Using the source attributes and the source-aware policy rules, the policy manager 1801 can determine the policy or policies to apply (operation 238). Based at least in part on the identified policy or policies, associated storage commands can be constructed (operation 240) and executed on target storage locations in the content storage facilities 1601 specified in the policies (operation 242), see Rizqi et al., Para. 62) that manages the at least one gateway using a plurality of virtual storage buckets (the content storage facilities 1601 comprise a high-availability storage facility 161 and a local network area storage facility 162 provided by "provider1", and a plurality of external storage facilities (e.g., external storage facility 1631, ..., external storage facility 163M) provided by associated providers (e.g., provider2, …, providerM, respectively). The high-availability storage facility 161 can be a storage facility co-located with the cloud-based storage service, see Rizqi et al., Para. 44), 
wherein the central server sets policies for the plurality of virtual storage buckets (the policy manager 1801 at the content management server 2101 can use the commands and Rizqi et al., Para. 62).

As to claim 2, Rizqi et al. teaches the policies for the plurality of virtual storage buckets determine the handling of data from the application (Using the source attributes and the source-aware policy rules, the policy manager 1801 can determine the policy or policies to apply (operation 238). Based at least in part on the identified policy or policies, associated storage commands can be constructed (operation 240) and executed on target storage locations in the content storage facilities 1601 specified in the policies (operation 242), see Rizqi et al., Para. 62).

As to claim 3, Rizqi et al. teaches the policies are based on metadata from the at least one cloud storage server (The source attributes 404 can then be received by the source-aware policy mapping engine 316 and applied to the policy rules 386 to detem1ine one or more policies and respective entries in the routing table metadata 343 to deploy based at least in part on the specific instance or instances of commands 382 received, see Rizqi et al., Para. 91, administrator 2062 can associate various storage facilities and storage facility attributes ( e.g., Store Name, Priority, Retention, etc.) with a given policy. Such an association can comprise an Rizqi et al., Para. 124)

As to claim 5, Rizqi et al. teaches the central server includes a rules engine configured to enforce the plurality of policies (A policy manager applies one or more storage policies by determining a set of storage policies based at least in part on the one or more associated source and/or target attributes, see Rizqi et al., Para. 11).

Referring to claim 8, Rizqi et al. teaches a method for a multi-cloud data system, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Claim 9 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 10 is rejected under the same rationale as stated in the claim 3 rejection.

Claim 14, Rizqi et al. teaches a non-transitory computer-readable medium (computer readable medium, see Rizqi et al., Para. 143) encoded with computer- readable instructions that when executed by a computer cause the computer to perform a method, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.



Claim 16 is rejected under the same rationale as stated in the claim 3 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 6, 7, 11-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rizqi et al. (U.S. Pat. Pub. 2016/0359684) in view of Prahlad et al. (U.S. Pat. Pub. 2015/0012495).

As to claim 4, Rizqi et al. does not explicitly teach the central server identifies a policy of the plurality of policies corresponding to a virtual bucket of the plurality of virtual buckets based on a classification code.
However, Prahlad et al. teaches 
the central server identifies a policy of the plurality of policies corresponding to a virtual bucket of the plurality of virtual buckets based on a classification code (the storage policy may also define different categories of data objects, see Prahlad et al., Para. 342, in addition to teaching from Rizqi et al., Para. 62, and FIG. 4A for “Using the source attributes and the source-aware policy rules, the policy manager 1801 can determine the policy or policies to apply (operation 238). Based at least in part on the identified policy or policies, associated storage commands can be constructed (operation 240) and executed on target storage locations in the content storage facilities 1601 specified in the policies (operation 242)”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Rizqi et al., to have the central server identifies a policy of the plurality of policies corresponding to a virtual bucket of the plurality of virtual buckets based on a classification code, as taught by Prahlad et al., to improve data transfers (Prahlad et al., Para. 65).

As to claim 6, Rizqi et al. teaches the plurality of policies include a storage latency policy (a latency metric might be associated with each feasible site, see Rizqi et al., Para. 53), and a geo-position policy (source-aware policies 158 and/or target region specifications 159… various 1, region 1382, etc.) defined by physical (e.g., geographic, hardware, etc.), see Rizqi et al., Para. 11).
However, Rizqi et al. does not explicitly teach
the plurality of policies include a data portability policy.
Prahlad et al. teaches
 the plurality of policies include a data portability policy  (if due to an ILM storage policy, a file is migrated from a first storage device 115 to a second storage device 115, see Prahlad et al., Para. 101. Alternatively, Prahlad et al. Para. 201, discloses retention policy, Para. 65, discloses geographical (or network) proximity).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Rizqi et al., to have the plurality of policies include a data portability policy, as taught by Prahlad et al., to improve data transfers (Prahlad et al., Para. 65).

As to claim 7, Prahlad et al. as modified teaches the plurality of policies further include a cost optimization policy (cost, see Rizqi et al., Para. 38), an application security policy (the level of service relates to a storage policy as defined herein (…defined under a service level agreement (SLA), see Prahlad et al., Para. 68), and a data access security policy (security policies that limit which users or clients 2202 have access to the site (and/or to particular objects stored within the site), see Prahlad et al., Para. 305).

Claim 11 is rejected under the same rationale as stated in the claim 4 rejection.

Claim 12 is rejected under the same rationale as stated in the claim 6 rejection.

Claim 13 is rejected under the same rationale as stated in the claim 7 rejection.

Claim 17 is rejected under the same rationale as stated in the claim 4 rejection.

Claim 18 is rejected under the same rationale as stated in the claim 6 rejection.

Claim 19 is rejected under the same rationale as stated in the claim 7 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAU SHYA MENG/Primary Examiner, Art Unit 2168